FILED
                             NOT FOR PUBLICATION                             APR 22 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TRAVIS RAY THOMPSON,                             No. 07-56721

               Petitioner - Appellant,           D.C. No. CV-06-01758-JAH

  v.
                                                 MEMORANDUM *
JEANNE S. WOODFORD, Warden,

               Respondent - Appellee.



                     Appeal from the United States District Court
                        for the Southern District of California
                      John A. Houston, District Judge, Presiding

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       California state prisoner Travis Ray Thompson appeals from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Thompson contends that the trial court violated his rights under Faretta v.

California, 422 U.S. 806 (1975), when it revoked his pro per status mid-trial. The

California Court of Appeal’s decision rejecting this claim was neither contrary to,

nor involved an unreasonable application of, clearly established federal law as

determined by the Supreme Court of the United States. See 28 U.S.C.

§ 2254(d)(1); see also Faretta, 422 U.S. at 834 n. 46.

      Thompson also contends that the introduction of extrinsic evidence into the

jury deliberations violated his Sixth Amendment rights. The California Court of

Appeal’s decision rejecting this claim was neither contrary to, nor involved an

unreasonable application of, clearly established federal law as determined by the

Supreme Court of the United States. See 28 U.S.C. § 2254(d)(1); see also

Bayramoglu v. Estelle, 806 F.2d 880, 887 (9th Cir. 1986) (citing Fahy v.

Connecticut, 375 U.S. 85, 86-87 (1963)). We reject Thompson’s contention that

an evidentiary hearing was required with regard to this matter. See Smith v.

Phillips, 455 U.S. 209, 215 (1982); see also Tracey v. Palmateer, 341 F.3d 1037,

1044-45 (9th Cir. 2003).

      We construe Thompson’s uncertified claim, that his Faretta advisements

were inadequate, as a motion to expand the certificate of appealability. So




                                          2                                    07-56721
construed, the motion is denied. See 9th Cir. R. 22-1(e); see also Hiivala v. Wood,

195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

      AFFIRMED.




                                         3                                   07-56721